Title: James L. Henderson and Elizabeth Henderson: Deed to Craven Peyton, 29 November 1801
From: Henderson, James L.,Henderson, Elizabeth
To: Peyton, Craven


this indenture made on the 29th day of Novemr. 1801. between James L. Henderson & Elizabeth his Wife on the one part and Craven Peyton on the other part all of the County of albemarle Witnesseth that the said James L. Henderson and Elizabeth his Wife in consideration of the Sum of Five Hundred Dollars to them in hand actually paid have given granted bargained and sold unto the said Craven all the part or property divided or undivided of the lands of the late Bennett Henderson deceased in the County of albermarle which descended on the said James L. Henderson As one of the children and heirs of the said Bennett meaning to include as well the revertion of those now held in dower as those vested in possession, with all these appertenences but excepting a mill which is now erected and standing on a part of the Above mentioned land which with its perquisites is reserved to the said James L. & excepting also his portion in the house & lott. in the Town of Milton now occupied by Henderson & Connard reserved to the said James L.

To have & to hold the said lands and appertenences to him the said Craven and his heirs and the said James L. Henderson & Elizabeth his Wife their heirs & administrators the said lands and appertenences to him the sd. Craven and his heirs will for ever warrant. & defend in witness where of the sd. James L. Henderson & Elizabeth his Wife have hereto set there hands and seals on the day & year above mentioned.
James L. Henderson
Elizabeth Henderson
